COURT OF APPEAL, FIRST CIRCUIT
                                              STATE OF LOUISIANA




RE:    Docket Number    2021 -CA -1043



William Evans Russell

                        Versus - -
                                                                Family Court of East Baton Rouge
Deborah Sharp Russell                                           Case #:   216548
                                                                East Baton Rouge Parish




On Application for Rehearing filed on 04/ 22/ 2022 by Deborah Denise Sharp
Rehearing




Date        MAY 1 2 2022

 n. s-,,. 0
Rodd Naquin, Clerk